                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV20-01232 JAK (MRWx)                                         Date        May 13, 2021
 Title       Richard Cooks v. Tadashi Shoji & Associates, Inc.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   T. Jackson                                              Not Reported
                  Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                    Not Present                                             Not Present


 Proceedings:           (IN CHAMBERS) ORDER DISMISSING CASE JS-6

An Order to Show Cause re Dismissal for Lack of Prosecution was issued by the Court on May 18,
2020 ordering Plaintiff either to: (i) respond in writing no later than May 26, 2020 as to why the matter
should not be dismissed for lack of prosecution. No response has been provided by Plaintiff. Therefore,
the Court dismisses the matter for lack of prosecution and failure to follow the Court's Orders.

IT IS SO ORDERED.




                                                                                                   :

                                                           Initials of Preparer      TJ




                                                                                                       Page 1 of 1
